Citation Nr: 1505512	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August to November 1983 and had additional U.S. Air Force Reserve service through September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board initially denied the Veteran's claim in December 2007.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the December 2007 Board decision.  The Veteran subsequently requested a Board hearing because the Veterans Law Judge who had conducted her prior hearing was no longer employed at the Board.  In August 2010, the Board remanded the Veteran's appeal to schedule this hearing.  A Travel Board hearing was held at the RO in January 2011 before the undersigned Veterans Law Judge; a copy of the hearing transcript is of record.  This matter was remanded by the Board in May 2011, February 2012, and October 2012 for additional development.  

Regarding the Veteran's representation, the Board sent a letter to the Veteran in October 2014 indicating that there was no correspondence in her file appointing a representative.  In response to this letter, the Veteran executed a VA Form 21-22a in favor of an attorney that was not accredited to practice before VA.  The Veteran was informed of this in a December 2014 letter, which indicated that the Veteran could appoint another representative, is she wished.  No response to this letter was received.  This correspondence informed the Veteran that if no response was received, it was presumed that she intended to represent herself.  The Board will proceed accordingly. 

Unfortunately, as explained below, the appeal is REMANDED for a fourth time to the Department of Veterans Affairs Regional Office and National Education Center in Muskogee, Oklahoma.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this regard, as noted in the Introduction, the Board previously remanded this matter in February and October 2012 to accomplish development initially requested in the May 2011 Board remand.  A review of the claims file reveals that this development has still not been accomplished in accordance with the Board's directives.  

In the May 2011, February 2012, and October 2012 remands, the Board directed the RO to provide the Veteran with VCAA notice specific to her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits.  It appears that a letter was sent to the Veteran in February 2014 in an attempt to comply with the Board's prior remand directives concerning VCAA notice.  However, a review of the February 2014 letter shows that the Veteran was not notified of VA's duty to notify or assist under VCAA.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter was similar in content to a prior March 2012 notice letter, which the Board previously found inadequate in the October 2012 remand.  Thus, the February 2014 letter also constitutes inadequate VCAA notice and does not comply with the October 2012 remand directive.  Thus, this matter must be remanded again.  See Stegall, supra.  

Furthermore, the RO did not comply with the prior remand directives with respect to obtaining Social Security Administration (SSA) records.  In this regard, the October 2012 remand laid out the specific procedures outlined in VA's Adjudication Procedures Manual ("M21-MR") for requesting SSA records and directed the RO to follow such.  These procedures were again not followed.  Instead, the RO requested an authorization form from the Veteran and sent a letter to SSA in February 2014 with the authorization form attached, instead of using the sample fax request provided by the M21-MR.  As discussed in the October 2012 remand, this method for requesting SSA records is not sufficient, and thus, remand is necessary for the RO to request SSA records using the procedures outlined by the M21-MR.  

The Board notes that the evidence of record contains a fax cover sheet from the Veteran dated May 2014, indicating that no medical records were available from SSA.  However, it is unclear if the Veteran attempted to obtain SSA administrative decisions, as required in the October 2012 remand directive or if the proper SSA offices were contacted.  Thus, there has not been substantial compliance with the October 2012 remand in this regard.  

Finally, the RO did not comply with the Board's directive to conduct a search of both the Oakland, California, and Muskogee, Oklahoma, ROs for any additional relevant records submitted by the Veteran at either location and issue a formal finding if such records were not available.  In this regard, the claims file contains an internal email noting the need for a search of the Oakland and Muskogee ROs in February 2014; however, there is no answer to this email in the claims file and no formal finding made in this regard.  Thus, remand on this basis is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's May 2011, February 2012, and October 2012 remands, provide the Veteran with appropriate VCAA notice on her claim of entitlement to an extension of the delimiting date for the use of educational assistance benefits under Chapter 1606, Title 10, United States Code.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter must outline the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  This letter must also notify the Veteran of the information and evidence that she is to provide and what part VA will attempt to obtain for her.  A copy of this notice letter should be included in the claims file.  

2.  As requested in the Board's May 2011, February 2012, and October 2012 remands, make a determination as to whether there are any additional relevant records submitted by the Veteran located at either the Oakland, California, or Muskogee, Oklahoma, ROs.  

Document any search conducted at both ROs in the claims file.  If it is determined that no additional records exist, make a formal finding of such and include it in the claims file.  

3.  As requested in the Board's May 2011, February 2012, and October 2012 remands, contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA benefits and all underlying medical records in SSA's possession.  A copy of any request to SSA must be included in the claims file.  

Any request for the Veteran's SSA records must comply with the appropriate procedures found in VA's Adjudication Procedures Manual (M21-MR).  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

